           Case 2:15-cv-07425-RGK-PLA Document 409 Filed 01/13/20 Page 1 of 3 Page ID #:10484



                      1 ALLEN MATKINS LECK GAMBLE
                         MALLORY & NATSIS LLP
                      2 DAVID R. ZARO (BAR NO. 124334)
                        TIM C. HSU (BAR NO. 279208)
                      3 865 South Figueroa Street, Suite 2800
                        Los Angeles, California 90017-2543
                      4 Phone: (213) 622-5555
                        Fax: (213) 620-8816
                      5 E-Mail: dzaro@allenmatkins.com
                                thsu@allenmatkins.com
                      6
                        ALLEN MATKINS LECK GAMBLE
                      7 MALLORY & NATSIS LLP
                        EDWARD G. FATES (BAR NO. 227809)
                      8 One America Plaza
                        600 West Broadway, 27th Floor
                      9 San Diego, California 92101-0903
                        Phone: (619) 233-1155
                     10 Fax: (619) 233-1158
                        E-Mail: tfates@allenmatkins.com
                     11
                        Attorneys for Receiver
                     12 Thomas A. Seaman
                     13
                     14                      UNITED STATES DISTRICT COURT
                     15                     CENTRAL DISTRICT OF CALIFORNIA
                     16                           WESTERN DIVISION
                     17 SECURITIES AND EXCHANGE                 Case No. 2:15-cv-07425 RGK PLA
                        COMMISSION,
                     18            Plaintiff,                   Date: December 23, 2019
                                                                Time: 9:00 a.m.
                     19      v.                                 Ctrm: 850
                                                                Judge Hon. R. Gary Klausner
                     20 STEVE CHEN, USFIA, INC.,
                        ALLIANCE FINANCIAL                      ORDER (A) APPROVING SALE OF
                     21 GROUP, INC., AMAUCTION, INC.,           363 MONTEREY PINES PROPERTY;
                        ABORELL MGMT I, LLC, ABORELL            (B) APPROVING SALE OF 4050
                     22 ADVISORS I, LLC, ABORELL                LYND AVE. PROPERTY; AND (C)
                        REIT II, LLC, AHOME REAL                AUTHORIZING PAYMENT OF
                     23 ESTATE, LLC, ALLIANCE                   ASSOCIATED BROKERS'
                                                                COMMISSIONS
                     24 NGN, INC., APOLLO REIT I, INC.,
                        APOLLO REIT II, LLC, AMKEY, INC.,
                     25 US CHINA CONSULTATION
                        ASSOCIATION, and QUAIL RANCH
                     26 GOLF COURSE, LLC,
                     27            Defendants.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1187583.01/LA
           Case 2:15-cv-07425-RGK-PLA Document 409 Filed 01/13/20 Page 2 of 3 Page ID #:10485



                      1                                              ORDER
                      2               The Court, having received and read the Motion for (A) approval of sale of
                      3 the 363 Monterey Pines property; (B) approval of sale of the 4050 Lynd Ave.
                      4 property; and (C) authority to pay associated brokers' commissions ("Motion"), filed
                      5 by Thomas A. Seaman ("Receiver"), the Court-appointed receiver for USFIA, Inc.,
                      6 Alliance Financial Group, Inc., Amauction, Inc., Aborell Mgmt I, LLC, Aborell
                      7 Advisors I, LLC, Aborell REIT II, LLC, Ahome Real Estate, LLC, Alliance
                      8 NGN, Inc., Apollo REIT I, Inc., Apollo REIT II, LLC, Amkey, Inc., US China
                      9 Consultation Association, Quail Ranch Golf Course, LLC, and their subsidiaries and
                     10 affiliates including Steamfont Investment Group, LLC (collectively, the
                     11 "Receivership Entities"), including any supporting declarations and objections filed
                     12 thereto, and being so advised in the matter and finding good cause, hereby orders as
                     13 follows:
                     14               The Motion is granted;
                     15               1.    The sale of the property located at 363 Monterey Pines Dr., Arcadia,
                     16 CA, as described in Exhibit A to the Declaration of Thomas A. Seaman filed in
                     17 support of the Motion (the "Monterey Pines Property"), by Thomas A Seaman as
                     18 receiver for the Receivership Entities to Pankajkumar Patel ("Monterey Pines
                     19 Buyer") is confirmed and approved;
                     20               2.    The purchase price of $3,500,000 for the Monterey Pines Property is
                     21 confirmed and approved;
                     22               3.    The Receiver is immediately authorized to complete the sale
                     23 transaction for the sale of the Monterey Pines Property, including executing any and
                     24 all documents as may be necessary and appropriate to do so;
                     25               4.    The Receiver is further authorized to immediately pay, upon closing of
                     26 the sale of the Monterey Pines Property, a commission of 5% of the purchase price
                     27 to Keller Williams Realty Pasadena from the sale proceeds, or 4% if Keller
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1187583.01/LA
           Case 2:15-cv-07425-RGK-PLA Document 409 Filed 01/13/20 Page 3 of 3 Page ID #:10486



                      1 Williams Realty Pasadena ultimately represents both the seller and the buyer in the
                      2 transaction;
                      3               5.    The sale of the property located at 4050 Lynd Ave., Arcadia, CA, as
                      4 described in Exhibit B to the Declaration of Thomas A. Seaman filed in support of
                      5 the Motion (the "Lynd Ave. Property"), by Thomas A Seaman as receiver for the
                      6 Receivership Entities to Yue Gao ("Lynd Ave. Buyer") is confirmed and approved;
                      7               6.    The purchase price of $540,000 for the Lynd Ave. Property is
                      8 confirmed and approved;
                      9               7.    The Receiver is immediately authorized to complete the sale
                     10 transaction for the sale of the Lynd Ave. Property, including executing any and all
                     11 documents as may be necessary and appropriate to do so;
                     12               8.    The Receiver is further authorized to immediately pay, upon closing of
                     13 the sale of the Lynd Ave. Property, a commission of 6% of the purchase price to
                     14 Secured Properties from the sale proceeds, or 5% if Secured Properties ultimately
                     15 represents both the seller and the buyer in the transaction
                     16
                     17               IT IS SO ORDERED.
                     18
                     19
                     20 Dated: January 13, 2020
                                                                        Hon. R. Gary Klausner
                     21                                                 Judge, United States District Court
                     22
                     23
                     24 CC: Fiscal
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1187583.01/LA                               -2-
